                                                                          Case 2:21-cv-00332-GMN-EJY Document 46 Filed 06/11/21 Page 1 of 3




                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Jared M. Moser, Esq.
                                                                3 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                6 jmoser@maclaw.com

                                                                7 Law Office of KR Adamo
                                                                  Kenneth R. Adamo (Pro Hac Vice)
                                                                8 360 W. Illinois. Apt 620

                                                                9 Chicago, IL 60654
                                                                  Telephone: (312)527-0620
                                                               10 Email: Kradamo23@gmail.com
                                                                  kenneth@kradamo.com
                                                               11
MARQUIS AURBACH COFFING




                                                                    Attorneys for Defendant
                                                               12   Innova Electronics Corporation
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                             UNITED STATES DISTRICT COURT
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                    DISTRICT OF NEVADA
                                                               15 POWER PROBE GROUP, INC. and,                        Case No. 2:21-cv-00332-GMN-EJY
                                                                  POWER PROBE TEK, LLC,
                                                               16
                                                                            Plaintiff/Counter-Defendants,
                                                               17                                                  STIPULATION AND ORDER TO
                                                                       vs.                                       EXTEND BRIEFING DEADLINES AND
                                                               18                                                      REPLY PAGE LIMIT
                                                                  INNOVA ELECTRONICS
                                                               19 CORPORATION,

                                                               20                 Defendant/Counterclaimant.                    (First Request)
                                                               21

                                                               22 AND ALL RELATED CLAIMS.

                                                               23

                                                               24         Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-3(b), Plaintiffs Power Probe Group, Inc. and
                                                               25 Power Probe TeK, LLC (together, “Plaintiffs”), by and through their attorneys of record, the law

                                                               26 firms of Holley Driggs and Shumaker, Loop & Kendrick, LLP, and Defendant Innova Electronics
                                                               27 Corporation (“Defendant”), by and through its attorneys of record, the law firms of Marquis


                                                                                                             Page 1 of 3
                                                                                                                           MAC:16451-001 Stipulation and Order 6/11/2021 1:51 PM
                                                                          Case 2:21-cv-00332-GMN-EJY Document 46 Filed 06/11/21 Page 2 of 3




                                                                1 Aurbach Coffing and Law Office of KR Adamo, hereby stipulate and agree as follows, in what is

                                                                2 the first stipulation to extend the deadlines affected herein, relating to Plaintiffs’ Motion for

                                                                3 Preliminary Injunction [ECF No. 36] and related filings [ECF Nos. 37, 38, 39], all filed June 4,

                                                                4 2021:

                                                                5          IT IS HEREBY STIPULATED AND AGREED that, given the complexity of Plaintiffs’
                                                                6 Motion for Preliminary Injunction [ECF No. 36] and volume of supporting documents relating

                                                                7 thereto [ECF Nos. 37, 38, 39], Defendant’s deadline to respond to that motion shall be extended

                                                                8 from June 18, 2021, by 14 days, to July 2, 2021. To wit, the requested extensions are warranted

                                                                9 given the multiple prior art references and non-infringement theories, as well as the early

                                                               10 identification of multiple experts by Plaintiffs to which Defendant will be forced to respond.

                                                               11          IT IS HEREBY FURTHER STIPULATED AND AGREED that Plaintiffs’ deadline to file
MARQUIS AURBACH COFFING




                                                               12 a Reply shall be reciprocally extended from seven to 21 days following the filing and service of
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Defendant’s anticipated response.
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 / / /

                                                               15 / / /

                                                               16 / / /

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20 / / /

                                                               21 / / /

                                                               22 / / /

                                                               23 / / /

                                                               24 / / /

                                                               25 / / /

                                                               26 / / /
                                                               27 / / /


                                                                                                              Page 2 of 3
                                                                                                                             MAC:16451-001 Stipulation and Order 6/11/2021 1:51 PM
                                                                           Case 2:21-cv-00332-GMN-EJY Document 46 Filed 06/11/21 Page 3 of 3




                                                                1          IT IS HEREBY FURTHER STIPULATED AND AGREED that the page limit for
                                                                2 Plaintiffs’ Reply in Support of Motion for Preliminary Injunction shall be extended from 12 to 20

                                                                3 pages.

                                                                4           IT IS SO STIPULATED this 11th day of June, 2021.
                                                                5   MARQUIS AURBACH COFFING                        HOLLEY DRIGGS
                                                                6   By:      /s/ Jared M. Moser                    By:     /s/ Tom BenGera
                                                                          Craig R. Anderson, Esq.                        James D. Boyle, Esq.
                                                                7         Nevada Bar No. 6882                            Nevada Bar No. 8384
                                                                          Jared M. Moser, Esq.                           Joanna M. Myers, Esq.
                                                                8         Nevada Bar No. 13003                           Nevada Bar No. 12048
                                                                          10001 Park Run Drive                           400 South Fourth Street, Third Floor
                                                                9         Las Vegas, Nevada 89145                        Las Vegas, Nevada 89101
                                                               10   LAW OFFICE OF KR ADAMO                         SHUMAKER, LOOP & KENDRICK, LLP
                                                               11         Kenneth R. Adamo (Pro Hac Vice)                Samuel A. Long, Jr. (Pro Hac Vice)
MARQUIS AURBACH COFFING




                                                                          360 W. Illinois. Apt 620                       Patrick B. Horne (Pro Hac Vice)
                                                               12         Chicago, IL 60654                              Lucas D. Garber (Pro Hac Vice)
                          (702) 382-0711 FAX: (702) 382-5816




                                                                          Telephone: (312)527-0620                       Tom BenGera (Pro Hac Vice)
                                                               13         Email: Kradamo23@gmail.com                     101 South Tryon Street, Suite 2200
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                          kenneth@kradamo.com                            Charlotte, North Carolina 28280-0002
                                                               14
                                                                          Attorneys for Defendant                        Attorneys for Plaintiffs
                                                               15         Innova Electronics Corporation
                                                               16

                                                               17
                                                                                                               ORDER
                                                               18
                                                                           IT IS SO ORDERED.
                                                               19
                                                                           Dated this 11
                                                                                      __ day of June, 2021.
                                                               20

                                                               21

                                                               22                                              Gloria M. Navarro, District Judge
                                                                                                               United States District Court
                                                               23

                                                               24

                                                               25

                                                               26
                                                               27


                                                                                                              Page 3 of 3
                                                                                                                             MAC:16451-001 Stipulation and Order 6/11/2021 1:51 PM
